Title: To Alexander Hamilton from Josias Carvel Hall, 25 June 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


Havre de Grace [Maryland] June 25, 1799. “… Your order of the 15th explanatory of the Contractor’s agreement with the Secretary at War is very timely.… There are Complaints that the small Parts of Rations are not regularly supplied.… I was … much disappointed, when I arrived at Balt:, to find there was not an article of Quarter Master Stores, except Drums & Fifes & but a very partial Supply of Clothing. Tents & Kittles are much wanted. The Troops are generally but badly Quartered.…”
